DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “an acidic coating of polyvinyl alcohol (PVOH) and a polymer on said exposed surface”, however, given that PVOH is a polymer and that the claim and the specification fail to define “a polymer” to differentiate “a polymer” from the PVOH, the limitation renders the claims indefinite given that a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b).  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)
Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 20 and 22 recite the limitation "said acidic layer" in line 1 and line 2, respectively, and although claim 11 from which claims 20 and 22 depend recite “an acidic coating”, the claimed “said acidic layer” lacks clear antecedent basis in the claims.  Claims 21 and 23 do not remedy the above and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawara (US2016/0312942).  Ogawara discloses a method of producing a multilayer packaging material (Abstract) including a barrier film 11 comprising a vapor-deposited thin film layer 13 and a coating layer 14 stacked in layers in order on at least one surface of a plastic base member 12 of the barrier film 11 (Abstract; Paragraph 0087; Fig. 2); wherein the barrier film 11 is produced by providing a plastic base member, particularly a plastic film that may be subjected to an optional pretreatment to improve adhesion between the base member 12 and the vapor-deposited thin film layer 13 (Paragraphs 0086-0087, 0092 and 0096); vapor depositing a thin film made of a metal such as aluminum via sputtering or a vacuum deposition method (Paragraphs 0118-0128) on the base member 12 (reading upon the claimed “providing a first film comprising a polymer film…having an aluminum metalized layer thereon, said aluminum metalized layer having an exposed surface” as in instant claim 11 and particularly “formed by…vacuum depositing aluminum on said metalizable polymer film” as in instant claim 13); and then applying a coating layer on the metalized layer, wherein the coating layer is formed from an aqueous solution or coating composition comprising a water-soluble polymer, particularly a polyvinyl alcohol with acetic acid groups remaining after saponification; a metal alkoxide or hydrolysis product thereof; and optionally a polymer formed from an isocyanate compound, that is applied via an known coating application method and dried to form the coating layer 14 stacked on the vapor-deposited thin film layer 13 on the plastic film as the base member 12 (reading upon the claimed “acidic coating of polyvinyl alcohol (PVOH) and a polymer on said exposed surface”; Entire document, particularly as recited above and Paragraphs 0087-0089 and 0132-0147).  Hence, given that the surface of the vapor-deposited aluminum would inherently be oxidized upon coating the aqueous solution taught by Ogawara thereon (i.e. aluminum inherently oxidizes when exposed to oxygen, water, or other oxidant as evidenced by Frank, Aluminum, in Ullmann’s Encyclopedia of Industrial Chemistry, see particularly Section 3.1) thereby forming aluminum oxide (i.e. an inorganic aluminum compound as in instant claim 11, particularly as recited in instant claim 12) on the surface thereof, reading upon the claimed “to cause a portion of said aluminum layer contiguous with said exposed surface to be converted into inorganic aluminum compound”, and that the polymer coating layer would fill any pinholes/defects in the vapor-deposited aluminum and/or in which pinholes are less likely to be generated as taught by Ogawara (Entire document, particularly Paragraphs 0016, 0019, 0053, 0055, Examples), the Examiner takes the position that the laminated barrier film produced by the method taught by Ogawara comprising the same layer materials and layer structure as the claimed invention formed by the claimed method steps would inherently exhibit “a higher oxygen barrier value than the sum of the oxygen barrier values of its individual components” as instantly claimed, and thus the invention taught by Ogawara anticipates the claimed invention as recited in instant claims 11-13.
With respect to instant claim 14, Ogawara discloses that after application of the aqueous coating composition or coating agent to the aluminum-oxide, or aluminum, vapor-deposited thin film, the coating agent is subjected to heating and drying (Paragraph 0135) as in the examples, thereby anticipating instant claim 14.
With respect to the thicknesses as recited in instant claims 16-23, Ogawara discloses that the plastic base member 12 has a thickness of 3 to 200µm (fully encompassing the claimed film thickness ranges for the polymer film), preferably 6 to 30 µm, with an example at 12 µm (Paragraph 0116, Example A1; thereby anticipating the claimed film thickness of approximately 0.00025 inches to 0.002 inches, i.e. approximately 6.35 to 50.8 µm, of instant claim 16, as well as the claimed approximately 0.00048 inches, i.e. approximately 12.192 µm of instant claims 17 and 23, given that Ogawara discloses the claimed film thickness ranges with sufficient specificity); that the vapor-deposited thin film layer 13, e.g. aluminum or aluminum oxide, has a thickness of 5-300nm, with an example at 15nm (Paragraph 0122, Example 1A; thus disclosing the claimed aluminum layer thickness of approximately 10Å to 50Å, i.e. approximately 1 to 5nm, of instant claims 18 and 22, and the claimed approximately 30Å, i.e. approximately 3nm, of instant claims 19 and 23 with sufficient specificity to anticipate the claimed metalized aluminum layer thickness ranges); and that the coating layer 14, reading upon the claimed acidic coating/layer, has a thickness of 0.01-50 µm, preferably 0.1 to 10µm (fully encompassing the claimed acidic layer thickness ranges), with an example at 0.5 µm (Paragraph 0152, Example 1A; thereby anticipating the claimed acidic layer thickness range of approximately 0.00005 inches to 0.0002 inches, i.e. approximately 1.27 to 5.08 µm, of instant claims 20 and 22, as well as the claimed thickness of approximately 0.0001 inches, i.e. approximately 2.54 µm, of instant claims 21 and 23).  Hence, Ogawara also anticipates the claimed invention as recited in instant claims 16-23.
Claims 11-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka (US2015/0004395).  Nonaka discloses a packaging material and method of forming the packaging material having a superior gas barrier property including a vapor-deposited polyvinyl alcohol film that suppresses the formation of pinholes and/or cracks in processing of the vapor-deposited film, such as by lamination processing, thereby inhibiting deterioration of the gas barrier properties thereof (Entire document, particularly Abstract; Paragraph 0015).  Nonaka discloses that the vapor-deposited polyvinyl alcohol film comprises a substrate film that contains a polyvinyl alcohol polymer and has a thickness of preferably 5 to 30µm, still more preferably 10 to 20µm, with examples utilizing a thickness of 12 µm reading upon the claimed “polymer film” of instant claim 11 and more particularly the claimed “metalizable polymer film” as in instant claim 13, and having a thickness as in instant claims 16-17 (Paragraphs 0023 and 0028; Examples); a metal vapor-deposited layer provided on the substrate, preferably vapor-deposited aluminum, applied to the substrate film by a vapor deposition process such as utilizing a batch-wise vapor deposition equipment EWA-105 manufactured by ULVAC, Inc., as in the examples (reading upon the claimed “providing a first film comprising a polymer film…having an aluminum metalized layer thereon, said aluminum metalized layer having an exposed surface” as in instant claim 11 and “formed by providing a metalizable polymer film…and vacuum depositing aluminum on said metalizable polymer film” as in instant claim 13 (Paragraph 0038, Examples); and further a resin coating layer that contains a polyvinyl alcohol polymer coated on the metal vapor-deposited layer by a known coating method to further inhibit deterioration of the gas barrier property of the vapor-deposited film caused by the flexure thereof (Paragraphs 0044 and 0046).  Nonaka discloses that as a material for the resin coating layer, a water soluble or water dispersible polymer is preferred, and more particularly, the water-soluble and/or dispersible polyvinyl alcohol polymers that can be used in the substrate film are exemplified, with the polyvinyl alcohol polymer obtained by saponifying a vinyl ester homopolymer or a copolymer of vinyl ester, particularly vinyl acetate, in an amount of 40 mol% or more with other monomer(s) as described in Paragraphs 0023-0025, as an aqueous coating as in Example 1, wherein the dried resin coating layer has a thickness of preferably 10µm or less, more preferably 2µm or less, and preferably 0.001µm or more for the purpose of attaining an effective gas barrier property (Paragraph 0046), thereby reading upon the broadly claimed “acidic coating of polyvinyl alcohol (PVOH) and a polymer” of instant claim 11 and the claimed thickness ranges of instant claims 20-21.  
Hence, with respect to instant claims 11-13, 16-17, and 20-21, Nonaka discloses a method of making a packaging material or laminated film of the same layer structure, layer materials, and layer thicknesses, formed by the same method steps as in the instantly claimed invention, but does not specifically recite that the aqueous coating of PVOH applied on the exposed surface of the vapor-deposited aluminum layer of the PVOH substrate film is applied “to cause a portion of said aluminum layer contiguous with said exposed surface to be converted into an inorganic aluminum compound, whereupon said laminated film has a higher oxygen barrier value than the sum of the oxygen barrier values of its individual components” as recited in instant claim 11, and particularly an aluminum compound comprising aluminum oxide or an aluminum salt as in instant claim 12.  However, given that the surface of metallic aluminum inherently oxidizes when exposed to air, water, or moisture (as evidenced by Frank), the Examiner takes the position that the vapor-deposited aluminum surface would inherently be oxidized upon application of the aqueous resin coating composition taught by Nonaka thereon, forming aluminum oxide on the contiguous aluminum surface as in instant claims 11-12; and given that the resulting packaging film taught by Nonaka which has suppressed pinholes and/or cracks based upon the layer structure is the same as the claimed laminated film, the Examiner takes the position that the packaging film produced by the method taught by Nonaka would also inherently exhibit “a higher oxygen barrier value than the sum of the oxygen barrier values of its individual components” as instantly claimed.  Hence, the invention taught by Nonaka anticipates the claimed method of making a laminated film of instant claims 11-13, 16-17, and 20-21.
With respect to instant claims 14-15, Nonaka discloses that the resin coating composition contains the polymer, particularly PVOH as noted above, dispersed in a solvent that contains water as a principal component (Paragraph 0044) and may be applied onto the surface of the metal vapor-deposited layer by a known coating method, as noted above, followed by drying and a heat-treatment (Paragraph 0046), thereby anticipating the broadly claimed “additionally comprising heating said coating to remove any water therein” as recited in instant claim 14, with a specific example dried using a hot-air dryer at 100°C for 20 seconds (Examples, Paragraph 0055), thereby anticipating the broadly claimed “heated to approximately 180 degrees F” as recited in instant claim 15.  Hence, the invention taught by Nonaka anticipates the claimed invention as recited in instant claims 14-15.
Claims 11-14, 16-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory (US2002/0031651, with USPN 5,547,764 incorporated therein by reference).  Mallory discloses a multilayer metallized polyolefin film structure and method of making the multilayer metallized polyolefin film structure having improved barrier properties and suitable for use in food packaging applications (Abstract, Paragraphs 0018 and 0054), wherein the film structure comprises “a polyolefin substrate having a first and second side, a metal layer adjacent to the first side of the substrate and substantially coextensive therewith and a coating layer adjacent to the metal layer and substantially coextensive therewith”, and the coating layer includes a coating selected from the group consisting of polyvinylidene chloride, polyvinyl alcohol and acrylic coating” (Abstract).  Mallory discloses that the metal layer is formed by metallization directly on the polyolefin substrate by conventional vacuum deposition, wherein aluminum is preferably the metal and the metal layer is preferably less than about 0.1wt% of the film structure which has a total thickness of about 0.5 to about 3.0 mil (Paragraphs 0037 and 0051, with the polyolefin substrate reading upon “polymer film…having an aluminum metalized layer thereon as in instant claim 11, and more particularly, “providing a metalizable polymer film…and vacuum depositing aluminum on said metalizable polymer film” as in instant claim 13).  Mallory discloses that a suitable, preferred PVOH coating for producing the coating layer on or adjacent to the metal layer includes a blend of at least two PVOH resins having different degrees of hydrolysis, a first having a high degree of hydrolysis of at least about 98% and the second having a low degree of hydrolysis of about 80% to 90%, provided as an aqueous solution with a crosslinking agent and optionally a catalyst, particularly an acid catalyst as disclosed in detail in USPN 5,547,764 incorporated by reference into Mallory (Paragraphs 0044 and 0046; thereby reading upon the claimed “applying an acidic coating of polyvinyl alcohol (PVOH) and a polymer on said exposed surface” as recited in instant claim 11); wherein Mallory discloses that the coating can be applied in such an amount to provide a coating thickness of from about 0.015 to about 0.66 mil (i.e. about 0.000015 inch to about 0.00066 inch given that 1 mil = 0.001 inch, fully encompassing the claimed acidic layer thickness ranges of instant claims 20-21), representing about 3.0 to about 22.0wt% of the film structure (Paragraphs 0039-0040).  Hence, given again that the vacuum-deposited aluminum would inherently be oxidized upon application of the aqueous PVOH coating thereon (as evidenced by Frank) providing an aluminum oxide at the surface thereof reading upon the claimed “to cause a portion of said aluminum layer contiguous with said exposed surface to be converted into an inorganic aluminum compound” as in instant claim 11 and more particularly aluminum oxide as in instant claim 12, and that the multilayer metallized polyolefin film taught by Mallory comprises the same layer materials and structure as in the claimed invention and is produced by the same method steps as instantly claimed, such that the laminated film would inherently exhibit “a higher oxygen barrier value than the sum of the oxygen barrier values of its individual components” as in the claimed invention, particularly as evidenced by the examples, the invention taught by Mallory anticipates instant claims 11-13.
With respect to instant claim 14, Mallory discloses that after applying the coating, it is subsequently dried by hot air, radiant heat or by any other convenient means (Paragraph 0040), and given that the PVOH coatings disclosed by Mallory are aqueous solutions (Paragraph 0044), the invention taught by Mallory anticipates instant claim 14.
With respect to instant claims 16-17 and 20-21, Mallory discloses that the total thickness of the film structure is not critical and can be selected to meet the particular service requirements, however, when used in packaging, the total thickness can be from about 0.5 mil to about 3.0 mil, with the coating layer having a thickness from about 0.015 to about 0.66 mil as noted above (i.e. about 0.000015 inches to about 0.00066 inches, fully encompassing the claimed acidic layer thickness ranges of instant claims 20-21), representing about 3.0 to about 22.0wt% of the film structure (Paragraphs 0039-0040), with examples having a dry weight in the range of 1.00g/1000 in2 to 4.0g/1000in2, thereby disclosing the claimed acidic layer thickness with sufficient specificity to anticipate the acidic layer thickness ranges of instant claims 20-21; and the substrate being about 77.0 to about 96.0 wt% of the film structure, e.g. about 0.000385 inches to 0.00288 inches, with examples at about 0.00075-0.00082 inches (given the negligible aluminum layer thickness, less than about 0.1wt%, in comparison to the substrate thickness of about 77 to about 96wt%), thereby disclosing the claimed metalizable polymer film thickness of instant claims 16-17 with sufficient specificity to anticipate the claimed ranges (Paragraph 0051, Examples).  Hence, Mallory anticipates instant claims 16-17 and 20-21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 16-17 and 20-21 as well as claims 15, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory.  The teachings of Mallory are discussed in detail above and as noted, Mallory teaches that when the film structure is used in packaging, the total thickness can be from about 0.5 mil to about 3.0 mil, with the coating layer having a thickness from about 0.015 to about 0.66 mil as noted above (i.e. about 0.000015 inches to about 0.00066 inches), fully encompassing the claimed acidic layer thickness ranges of instant claims 20-23, and hence (alternatively) rendering the claimed acidic layer thickness ranges obvious given that a prima facie case of obviousness exists when claimed ranges lie inside ranges disclosed by the prior art (Paragraphs 0039-0040).  Mallory also teaches that the substrate is about 77.0 to about 96.0wt% of the film structure, e.g. about 0.000385 inches to 0.00288 inches, overlapping the claimed thickness range for said polymer film as recited in instant claim 16 and encompassing the thickness as recited in instant claims 17 and 23, thereby rendering the claimed thickness ranges for said polymer film as recited in instant claims 16, 17 and 23 obvious to one having ordinary skill in the art (Paragraph 0051).  Lastly, Mallory teaches that the vacuum-deposited metal layer, particularly a vacuum-deposited aluminum layer, is preferably less than about 0.1wt% of the film structure (Paragraphs 0013 and 0051), thereby clearly teaching a vacuum-deposited aluminum layer thickness range that encompasses the claimed range of approximately 10Å to 50Å as recited in instant claims 18 and 22 as well as approximately 30Å as recited in instant claims 19 and 23, and given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any thickness within the range disclosed by Mallory for the vacuum-deposited aluminum layer and/or motivated to utilize routine experimentation to determine the optimum layer thickness(es) within the ranges taught by Mallory to provide the desired barrier properties for a particular end use given that thickness is a known result-effective variable in the art, the claimed invention as recited in instant claims 16-23 would have been obvious over the teachings of Mallory.
With respect to instant claim 15, although Mallory teaches that after applying the aqueous PVOH coating, it is subsequently dried by hot air, radiant heat or by any other convenient means (Paragraph 0040), Mallory does not teach that the coating is heated to approximately 180 degrees F as instantly claimed.  However, absent any clear showing of criticality and/or unexpected results with regard to the claimed heating temperature, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the optimum heating temperature to dry the aqueous coating within a given amount of time wherein elevated temperatures approaching the boiling point of water, as the solvent in the aqueous coating taught by Mallory, would have been obvious to one having ordinary skill in the art and would render the claimed about 180 degrees F obvious to one having ordinary skill in the art.  Hence, the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Mallory.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Topolski (USPN 6,004,660).  Topolski teaches an oxygen barrier composite film and a composite film formation process for producing the oxygen barrier composite film, wherein the composite film comprises two inorganic layers, preferably produced by vacuum deposition, with each inorganic layer being not greater than 600Å (Abstract; Col. 4, lines 23-47), most preferably not greater than 230Å (Col. 4, lines 23-37); and a polymeric barrier layer such as a layer of PVOH, ethylene vinyl alcohol (EVOH) and/or polyacrylonitrile (Abstract, Col. 5, lines 21-29), in contact with at least one of the first and second inorganic layers (Col. 2, lines 46-63).  Topolski teaches that a preferred class of inorganic materials for the two inorganic layers are metals such as aluminum, and that the inorganic layers are preferably vacuum deposited on a support which can be other than the polymeric barrier layer(s) such as a biaxially oriented polyester film as a separate support to introduce further desirable physical properties such as tensile strength and flex crack resistance into the composite film, with examples utilizing 48 gauge (i.e. 0.00048 inches as in instant claims 16-17 and 23) and/or 92 gauge biaxially oriented films (Col. 4, lines 31-61; Claim 13; Examples; Figs. 1-3).  Topolski teaches that the two inorganic layers are separated from one another by an intermediate adhesive layer (Col. 4, lines 62-65) and that when the polymeric barrier layer is positioned between the inorganic layers, the polymeric barrier layer itself can serve as both a barrier layer and the intermediate adhesive layer (Col. 5, lines 29-38).  Topolski teaches that the polymeric barrier layer(s) generally can have a thickness in the range of 0.01 to 75 microns, and in one aspect, must be flexible enough to allow the final composite film to be flexible (Col. 5, lines 39-48), with each of the working examples comprising a PVOH layer as the polymeric barrier layer(s) which is formed by applying an aqueous PVOH coating solution (broadly reading upon the claimed “coating of polyvinyl alcohol (PVOH) and a polymer”) to produce a PVOH layer having a coating weight of 0.5 to 1.0 g/m2, which in forming “FILM D” is subsequently vacuum metallized with aluminum to an optical density of 2.8, while in forming “FILM A”, the vacuum metallized aluminum layer is overcoated with a coating layer of polyvinylidene chloride copolymer (Examples).  Topolski teaches one example wherein two “FILM D” films are laminated together using an intermediate adhesive as shown in Fig. 3 and although Topolski does not specifically teach the material of the laminating adhesive, given that Topolski teaches that the polymeric barrier layer itself may be utilized as the laminating adhesive or intermediate adhesive layer positioned between the two inorganic layers, it would have been obvious to one having ordinary skill in the art to utilize the PVOH coating composition as the laminating adhesive in Example 3 such that the PVOH-coated, 48 gauge polyester film would read upon the claimed polymer film or metalizable polymer film as in instant claim 11 or 13, the vacuum metallized aluminum layer provided thereon would read upon the claimed aluminum metalized layer thereon having an exposed surface as in instant claim 11 and formed by vacuum depositing aluminum on said metalizable polymer film as in instant claim 13, and the PVOH coating as the intermediate adhesive layer or laminating layer would broadly read upon the claimed “coating of polyvinyl alcohol (PVOH)”.  Topolski specifically teaches that the composite films provide improved barrier properties compared to the additive barrier properties of the individual layers forming the overall final structure (Entire document, particularly Col. 3, line 23-Col. 4, line 22).  
Hence, with respect to instant claims 11-13, Topolski teaches an oxygen barrier laminated film and method of making a laminated film comprising providing a metalizable polymer film, e.g. a plastic film as a support; vacuum depositing an aluminum layer on said metalizable polymer film to produce a polymer film having an aluminum metalized layer thereon (as in instant claims 11 and 13); and applying a layer of PVOH adjacent the vacuum-deposited aluminum layer which as generally disclosed by Topolski and as noted above, can be coated on the vacuum-deposited layer of the metallized polymer film by applying a PVOH coating composition, and the resulting composite film has a higher oxygen barrier value than the sum of the oxygen barrier values of its individual components, such that the difference between the teachings of Topolski and the instantly claimed invention is that Topolski does not specifically disclose that the PVOH coating/layer is an “acidic coating” or “acidic layer” of the PVOH “and a polymer” coated on said aluminum layer “to cause a portion of said aluminum layer contiguous with said exposed surface to be converted into an inorganic aluminum compound” as instantly claimed, particularly an aluminum oxide or aluminum salt as in instant claim 12.  However, it is first noted that the instant claims nor the specification clearly define what is meant by “an acidic coating” or “an acidic layer”, and given that PVOH is formed by saponification of polyvinyl acetate wherein a portion of the acetic acid groups of the polymer remain after saponification, and that there is no requirement that the claimed “polymer” be different from the PVOH, the Examiner takes the position that the PVOH coating as taught by Topolski, or alternatively, the coating comprising PVOH in combination with EVOH and/or polyacrylonitrile as taught by Topolski, reads upon the broadly claimed “acidic coating of polyvinyl alcohol (PVOH) and a polymer” as recited in instant claim 11.  In terms of the claimed limitation with respect to a portion of the aluminum being converted into an inorganic compound, the Examiner again notes, as discussed in detail above, that aluminum naturally forms an oxide layer on the surface thereof when contacted with air/oxygen or water such that after removing the vacuum metallized support taught by Topolski from the vacuum deposition apparatus and coating with the aqueous PVOH composition, the surface of the metallized aluminum layer would naturally be oxidized upon exposure to the water in the PVOH coating thereby converting the exposed surface to aluminum oxide as in instant claims 11-13.  Hence, the invention as recited in instant claims 11-13 would have been obvious over the teachings of Topolski given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 14-15, Topolski discloses an example wherein the PVOH coating is applied as an aqueous coating comprising water which is then dried to form a PVOH coating layer, e.g. “to remove any water therein” as in instant claim 14, and although Topolski does not specifically teach that the coating is heated as in instant claim 14, and more particularly heated to approximately 180 degrees F as in instant claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any known drying process to dry the applied aqueous coating taught by Topolski, wherein drying by heating to reduce the drying time and facilitate evaporation of the solvent from an applied coating composition is an obvious species of drying process in the art and would have been obvious to one having ordinary skill in the art based upon the teachings of Topolski.  Further, absent any clear showing of criticality and/or unexpected results with regard to the claimed heating temperature as recited in instant claim 15, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the optimum heating temperature to dry the aqueous coating taught by Topolski within a given amount of time wherein elevated temperatures approaching the boiling point of water as the solvent in the aqueous coating taught by Topolski, would have been obvious to one having ordinary skill in the art and thus the claimed invention as recited in instant claims 14-15 would have been obvious over the teachings of Topolski.
With respect to instant claims 16-23, Topolski discloses thickness ranges for the PVOH layer as the polymeric barrier layer (e.g. 0.01 to 75 microns = about 0.0000004 inches to about 0.003 inches) and the vacuum metallized aluminum layer as the inorganic layer (e.g. not greater than 230Å), as discussed above, that fully encompass the claimed thickness ranges for the “acidic layer” as recited in instant claims 20-23 and for the aluminum layer as recited in instant claims 18-19 and 22-23; thereby rendering the claimed thickness ranges for these layers obvious over the teachings of Topolski, and thus the claimed invention as recited in instant claims 18-21 would have been obvious over the teachings of Topolski.  Further, given that Topolski does not limit the thickness of the support film, as the claimed polymer film or metalizable polymer film, and specifically utilizes 48 gauge (0.00048 inches) polyester films in the examples, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the same or similar thickness(es) for the support film in each of the embodiments taught by Topolski reading upon the claimed polymer film thickness ranges as recited in instant claims 16-17 and 23.  Thus, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 16-23 would have been obvious over the teachings of Topolski given that one having ordinary skill in the art would have been motivated to utilize thicknesses as disclosed by Topolski.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe (US2004/0131868) discloses a high barrier flexible packaging structure, suitable for packaging food products, and method of producing the flexible packaging structure comprising a vacuum coated barrier film substrate, specifically a metallized, biaxially oriented polypropylene film (BOPP) metallized with aluminum, and an ethylene-vinyl alcohol (EVOH) layer applied directly to the metallized layer, and preferably an adjacent layer of anhydride modified polyolefin on the EVOH layer, wherein the configuration of the EVOH on the metallized aluminum layer provides synergistic high barrier properties with oxygen barrier properties far superior than those expected by calculation or estimation.  Ettridge (US2018/0170017) discloses a multilayer packaging film with ultra-high barrier properties and method of producing the multilayer packaging film comprising one or more support layer(s) and one or more barrier layer(s) with each of the one or more barrier layer(s) comprising an organic layer and an inorganic layer, such as a PVOH or EVOH coating layer applied on the surface of a vacuum-deposited inorganic layer providing a flexible packaging film that can be flexed without generating pinholes, and has better barrier properties than would be theoretically expected.  Toft (US2011/0132975) discloses a packaging laminate and method of producing the packaging laminate comprising a paper core layer 11, an oxygen gas barrier layer formed by a liquid film coating 12 of PVOH or EVOH applied to the paper, laminated to a metallizable polymer film 15 provided with a vapor-deposited metal layer 14, wherein the finished packaging laminate has oxygen barrier properties that are much higher than expected and calculated.  Ishii (WO2018/147137, see attached machine translation) discloses a laminated packaging film and method of producing a laminated packaging film having excellent oxygen and water vapor barrier properties comprising a gas-barrier aluminum vapor deposited film on at least one surface of a base material film, and a gas-barrier resin layer formed from a vinyl alcohol-based resin and an organic silicon compound coated thereon, wherein the gas-barrier vapor deposition film is characterized by a composition that continually changes from an aluminum metal layer to an aluminum oxide layer thereby providing an aluminum oxide layer on the surface of the aluminum metal layer that has a thickness greater than the thin natural oxide film formed on the surface of the aluminum metal, typically at most about 3nm, when the metallized base film is exposed to the atmosphere after vapor deposition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 23, 2022